
	
		II
		111th CONGRESS
		1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Securities Exchange Act of 1934 to enhance
		  oversight of nationally recognized statistical rating organizations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Rating Agency Responsibility
			 Act of 2009.
		2.Oversight of
			 nationally recognized statistical rating organizationsSection 15E of the Securities and Exchange
			 Act of 1934 (15 U.S.C. 78o–7) is amended—
			(1)by adding at the end the following:
				
					(f)Oversight of
				Nationally Recognized Statistical Rating Organizations
						(1)General
				oversight responsibilityThe Commission shall conduct an annual
				audit of each nationally recognized statistical rating organization registered
				under this section (in this section referred to as an
				NRSRO).
						(2)Audits
				requiredThe Commission shall audit the credit rating procedures
				and methodologies of each NRSRO to assure that—
							(A)the NRSRO is
				sufficiently disclosing its rating procedures and methodologies;
							(B)the rating
				methodologies of the NRSRO are sound; and
							(C)the NRSRO is
				adhering to its rating procedures and methodologies.
							(3)Annual
				reportEach NRSRO shall furnish to the Commission an annual
				report describing—
							(A)its internal
				reviews of its rating procedures and methodologies;
							(B)how well the
				NRSRO adheres to its rating procedures and methodologies;
							(C)how the NRSRO
				manages conflicts of interest and complies with the securities laws;
							(D)a narrative
				response agreeing or disagreeing with the audit results of the Commission;
				and
							(E)a signed
				statement by a duly authorized senior executive officer of the NRSRO certifying
				the accuracy of all statements, representations, and supporting information
				provided.
							;
				and
			(2)in the section
			 heading, by inserting and
			 oversight after registration.
			
